Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: claims 1-20 are allowed over the prior art of record because the prior art of record including JPS59-56490U, cited by applicant, as the closest prior art , which is directed to a similar subject matter of the claimed invention, mainly includes a device (see Fig. 1 of the closest prior art) comprising: a female member (1) having  first and second engagement grooves inclined such that a distance between the first engagement groove and the second engagement groove increases toward one side of the female member, the first and second engagement grooves opening inward as viewed in a cross-sectional view of the female member, the female member further having a female-side locking projection (6) that is disposed adjacent to the first engagement groove and protrudes toward a side of the second engagement groove from the first engagement groove, and a male  (3) member having first and second rail portions that are simultaneously fittable into the first and second engagement grooves, the male member (3) further having a male-side locking portion (7) to interfere with the female-side engagement protrusion (6) while the first and second rail portions that are being fitted into the first and second engagement grooves move between the first and second engagement grooves (see Fig. 1 of the closest prior art).  However, there is at least a difference between the closest prior art and the claimed invention is that the closest prior art fails to disclose the following claimed features.
           Claimed features include: the male member further having a male-side locking projection that is disposed adjacent to the first rail portion and that is disposed so as to interfere with the 
            Claimed features include:  the male member further having a male-side locking projection that is disposed adjacent to the first rail portion, the male-side locking projection partially overlapping with the female-side locking projection as viewed in an intermediate axis direction between the first engagement groove and the second engagement groove, in a state in which the first rail portion and the second rail portion are fitted into the first engagement groove and the second engagement groove, while the male-side locking projection does not overlap with the female-side locking projection as viewed in a direction along the second engagement groove in the state in which the first rail portion and the second rail portion are fitted into the first engagement groove and the second engagement groove, as recited in claim 8.
             Other references of the record are also directed to a similar concept of the claimed invention, but none of them teaches any feature nor fairly suggests any obvious improvement that is directed to the features identified above as the difference between the closest prior art and the claimed invention in order to be relied upon to modify the closest prior art to derive the claimed inventions as recited in claims 1 and 8.  Therefore, claims 1 and 8 are allowed over the prior art of record, and claims 2-7 and 9-20 are also allowed over the prior art of record with their respective base claim or because they also include the same allowed features as recited in each of  claims 1 and 8.

                                                                    Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to a device having a female plate provided with groove and a male plate provided with rail to be slid into the female plate in order to engage and or secure the two plates together. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595.  The examiner can normally be reached on Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 




/THANG V TRAN/Primary Examiner, Art Unit 2688